DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments regarding the 101 rejection have been fully considered but are not persuasive. Applicant argues that claim 1 imposes meaningful limits on the abstract idea and integrates the abstract idea into a practical application while also providing a technical solution to a technical problem. It is argued that the claim supports rich personalization of user interaction with the application without exposing user information outside of the application. As discussed in previous interviews, the Examiner generally agrees that such a concept would be considered a practical application. However as the claim currently recites, excluding the training data from the configuration of the client model does not necessarily equate to withholding personal user data. While the training data generally depends on the user interactions, it is not clear how user interactions could necessarily be personal data. See the analysis of claim 21 below for guidance as to how the rejection could be overcome.
	Note that the above remarks additionally apply to independent claims 10 and 16.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. These claims are claims 16-17 and 20.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 14-17, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1,
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The claim is directed to a method.
	Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	The claimed steps of
receiving[…]data describing a configuration of a client model
configuring[…]a service model to perform machine learning that mimics the client model
selecting[…]an item of digital content for output
controlling[…]output
are directed to an abstract idea of mental processes. In particular, each of the above-identified limitations can reasonably be performed in the human mind and on pen/paper. A person can physically do the configuration and data gathering as shown.
	Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No practical application is recited in the claims.
	Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements of
[…]that is learned as part of training the client model using machine learning with training data, the training data describing monitor user interaction, and the configuration of the client model excluding the training data
[…]by setting a configuration of the service model based on the received configuration of the client model 
do not amount to significantly more than the judicial exception because they are directed to extra-solution activity, effectively more data gathering and processing.
	Dependent claims 2-9 also recite extra-solution activity similar to above, and thus are rejected for the same reasons.
	Note that independent claim 10 recites the same substantial subject matter as independent claim 1, with the added limitations of the client model having layers and weights. This is further extra-solution insignificant activity and thus the claim is rejected for the same reasons. Claim 16 is similarly rejected for the same reasons as it only adds weights.
Dependent claims 11,14-15 and 17 and 20 recite more insignificant extra-solution activity and are rejected for the same reasons.
	New dependent claims 21-24 have been considered and analyzed with respect to the above 101 analysis. 
	Dependent claim 21 recites that the device withholds personal user information used to train the client from at least one computing device. While this is close to resembling a practical application when taken in context with the independent claim, there is no personal information recited in the independent claim. Should the independent claim be modified to recite this personal information and how it is utilized (presumably through the monitored user interaction), it may overcome the rejection.
	Dependent claim 22 recites determining probabilities and selecting content based on probabilities. This is the same abstract idea as the independent claim. 
	Dependent claims 23 and 24 are more extra-solution activity. Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124